Title: From John Quincy Adams to John Adams, 17 November 1817
From: Adams, John Quincy
To: Adams, John


				
					My dear John
					Washington 17. November 1817.
				
				I have received three Letters from you since I have been here, all grumbling Letters; and all very badly written—The first was of the 16th: the second of the 17th: of September, and the last of the 27th: of October—This last I disapprove of the most; and request you to write me no more such Letters—You conclude it by saying that you hope I will forgive any thing rash in my Son; but I shall do no such thing—If any Son will be rash he must take the consequences; and if my son speaks or writes to me any thing disrespectful of his uncle, as you have done, he must not expect to be countenanced in it by me—You boast of your studying hard, and pray for whose benefit do you study? Is it for mine, or for your Uncle’s?—Are you so much of a baby that you must be coaxed to spell your Letters, by sugar-plumbs? or are you such an independent Gentleman, that you can brook no controul, and must have every thing you ask for? If so I desire you, not to write for any thing to me.You say I know that in England the more I indulged you the more you studied and the better you behaved; but that is not my opinion—But this I know, that the more I indulged you the more you encroached upon my indulgence—The consequence is that now when you come to enter at Mr Gould’s you was so far behind what I expected, and even behind the boys of your own age at the same school—If you want more indulgence from me, you must deserve it; not only by close and constant attention to your studies, but by good conduct: by a chearful temper, and by respectful demeanour to your uncle, and to all my friends who have charge of you—Now you see I have answered your Letter as you required—as soon as possible; and I hope you will enable me to answer your next Letter with more pleasure—being always your affectionate, and whenever you deserve it, your indulgent father
				
					John Quincy Adams.
				
				
			